Citation Nr: 0816180	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  02-06 04317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in February 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.  At the hearing and shortly 
thereafter, the veteran submitted additional evidence in 
support of his appeal along with a waiver of his right to 
have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.


CONCLUSIONS OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that the veteran was provided adequate 
VCAA notice in response to his service connection claim in a 
letter mailed in June 2004, prior to the initial adjudication 
of the claim.  The record also reflects that the veteran was 
provided appropriate notice with respect to the disability-
rating and effective-date elements of his PTSD claim in an 
October 2006 letter.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until after the initial adjudication of the claim,
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the Board has determined that 
service connection is not warranted for PTSD.  Consequently, 
no disability rating or effective date will be assigned.  
Therefore, the failure to provide earlier notice with respect 
to these elements of the claim is no more than harmless 
error.  

The veteran's service medical records and post-service 
treatment records are associated with the claims file, as 
have the Social Security Administration (SSA) decision 
awarding the veteran disability benefits and the records upon 
which that decision was based.  The Board acknowledges that 
the veteran was not afforded a VA examination in response to 
his claim.  The Board has determined that VA has no 
obligation to provide such an examination in this case 
because the evidence currently of record is sufficient to 
decide this claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  In this regard, the Board notes that a private 
examination record and VA outpatient treatment records show 
diagnoses of PTSD.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).


Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In March 2004, a private psychologist diagnosed the veteran 
with PTSD and stated that his stressor included catastrophic 
exposure to combat.  The psychologist stated that the 
catastrophic events included the loss of life, the tragedies 
of war, and periods of entrapment in the boilers of the USS 
Henderson.  In February 2007, the veteran was diagnosed by a 
VA nurse practitioner with a general anxiety disorder, 
depressive disorder and addictive disorder.  Also in February 
2007, the veteran was given a provisional diagnosis of PTSD 
but no stressor was noted.  In November 2007, a VA 
psychologist noted that PTSD must be ruled out and went on to 
diagnosis the veteran with claustrophobia, generalized 
anxiety disorder, depressive disorder and insomnia.  No 
stressor was noted but the veteran reported having nightmares 
of being trapped.  Because the psychological test was 
pending, the psychologist provided only vague and speculative 
guesses of what might be causing the veteran's symptoms.  The 
psychologist mentioned that the veteran appears to have 
multiple symptoms at present that appear to have etiological 
correlation to his active duty service activities.  He went 
on to say that there is well documented studies that link 
COPD with escalation in anxiety symptoms.  This may account 
for delayed and recent severity of anxiety symptoms and PTSD.  
The connection between panic, suffocation and fear of being 
trapped and difficulties breathing seems rather intuitive.  
In December 2007, the test results showed a positive 
diagnosis for PTSD but no stressor was noted.  

In terms of stressors, the veteran indicated on the PTSD 
Questionnaire that his ship was in action in Vietnam and 
there was constant cannon fire.  He said he fished out bodies 
when the boat was hit.  The veteran, however, failed to 
provide a more specific timeframe for his stressors and they 
were therefore unable to be verified.
Moreover, the veteran has been unable to obtain any 
corroborating evidence of these claimed stressors.  The Board 
is aware that a VA psychologist has indicated that the 
veteran's PTSD is related to his naval service.  However, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

Also, throughout the treatment records, the veteran has 
mainly stated that his trauma during service was feelings of 
claustrophobia from working in a boiler room.  Although the 
March 2004 private psychologist linked the veteran's PTSD 
diagnosis with catastrophic exposure to combat, there is no 
indication in the record, that the veteran was ever in 
combat.  Also, as indicated above, the November 2007 VA 
psychologist opined that there was a possibility that the 
veteran is having nightmares of claustrophobia due to his 
COPD.

The veteran provided a lay statement from a fellow soldier 
that worked with him in the boiler room during service.  The 
soldier described what the job required.  Although this lay 
statement provides evidence that the veteran worked in the 
boiler room during service, he did not provide any evidence 
that the veteran had difficulties working in the boiler room 
or of any trauma that occurred there.  Furthermore, there is 
no medical evidence of record that clearly links the 
veteran's vocation during the military with his current PTSD 
symptomatology.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.






ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


